OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

             OFFICPA?™^mWSL iTAT1°N                    rfT-E-xAs 78gj Postage»rtney bowes
                                        1 eft
             STATE OF TEXAS            Be
             PENALTY FOR
                                                              ZIP 78701
             PRIVATE USE MPj                                  02 1W
                                                             0001401623 AUG 20. 2015
8/17/2015                       os    \a aft »^£OA Case No- 09-14-00460-CR
JONES, CALVIN JR.            T| e°t. NCT0806MR                             PD-1066-15
On this day, this Court has grantedcthe^Apgellant'S Pro Se motion for an extension
of time in which to file the Petiti^^fJ^piseptionary Review. The time to file the
petition has been extended to Tuesdaff October 27, 2015.                  NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.               NOTE:      Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                  Abel Acosta, Clerk

                            CALVIN JONES JR.
                            TDC# 1961419